Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reese et al. (US Pat. 3,885,945) (cited by applicant).
Regarding claim 1, Reese et al. discloses a method of and apparatus for electrically heating molten glass comprising: a supply step of supplying glass raw material (Col. 4, Lines 4-5, “Batch material is introduced through ports 21 in the rear wall 16) onto molten glass (22) accommodated in a melting chamber (12) of a glass melting furnace from a plurality of supply units (21) mounted to a front wall (16) of the melting chamber in parallel; a melting step of melting the supplied glass raw materials through heating (via electrodes 33 and 34); and an outflow step of causing the molten                                 
                                     
                                    ≤
                                
                             L1                                 
                                    ≤
                                
                             0.95 L2 (Col. 5, Lines 3-8, “The leading edge of the batch blanket 26 occurs about three quarters of the length of the path between that batch delivery region 27 and the molten glass issuing region 31 in aa furnace”) (Fig. 1-2).
Regarding claim 2, Reese et al. discloses the electrodes (33 and 34) comprise a plurality of pairs of rod-shaped electrodes, and wherein the plurality of pairs of rod-shaped electrodes (33 and 34) are arranged so that an expected flow passage through which the glass raw material supplied from one of the supply units (21) flows in the melting chamber passes between one rod-shaped electrode and another rod-shaped electrode forming each pair of the plurality of pairs of rod-shaped electrodes (Fig. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US Pat. 3,885,945) in view of Pieper et al. (US Pat. 6,085,551) or Maddux (US Pat. 3,961,126) (both previously cited).
Regarding claim 3, Reese et al. discloses substantially all features of the claimed invention as set forth above including a distance from a front wall (16) to one of the rod-shaped electrode (33 and 34) closest to the front wall (16) and the adjacent pairs of the electrode rod-shaped (33 and (24) (Fig. 2) except a distance from a front wall to one of the rod-shaped electrodes closest to the front wall is set to be shorter than an inter-.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Propster et al. (US Pat. 4,432,780) discloses a glass fiber scrap reclamation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/6/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761